DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate two distinct stops (i.e., stops 26 that form part of positioning posts 22 and stops 26 that are not part of the positioning posts 22) in the Figures.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate two distinct surfaces (i.e., surface 14 in Fig. 4 appears to correspond to the outer surface 40 of the ledge 36 whiles surface 14 in Fig. 3 is shown to be axially inboard of the ledge 36) in the Figures.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of clips engaged with the surface of the wheel” as set forth in claim 5 in combination with “the distal end of each stop engaged with the surface of the wheel” as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the limitation “an outer surface of the ledge” renders the claim indefinite because it is unclear whether “an outer surface of the ledge” refers to “a surface” of the 
	Regarding claim 18, the limitation “at least two slots” renders the claim indefinite because it is unclear whether “at least two slots” refers to “a plurality of slots” set forth in claim 1 or if it is distinct therefrom.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6, 8-10, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalk et al. (US 8,764,122 B1; hereinafter “Chalk”).
	Chalk discloses a wheel assembly, comprising: a wheel 20 having a surface 27 and defining a plurality of slots 37; and a cap 10 having a cap surface at 16 and including a plurality of positioning posts (comprised of tabs 28 and the portion of sidewall 26 directly attached to a respective tab 28) extending from the cap surface, each positioning post including a pillar 28 and a stop (portion of sidewall 26 directly attached to a respective tab 28), the pillar extending farther 26 between adjacent grooves as shown in Fig. 2) substantially equally spaced along the circumference (Fig. 2), wherein the wheel has a center at 29 and the slots define a chord (i.e., a chord between a first slot 37 and a second adjacent slot substantially 90° from the first slot) extending away from the center (evident from Fig. 9), wherein the cap further includes a plurality of clips (comprised of 38 and 48) engaged with the surface of the wheel at sliding block 44 (Fig. 10), wherein the cap defines a circumference and the clips are substantially equally spaced along the circumference (Fig. 2), wherein each stop has a substantially arcuate cross-section (Fig. 2), wherein each pillar has a substantially arcuate cross-section (Fig. 2), wherein the cap surface and the positioning posts are unitary (Fig. 2), wherein the wheel includes a ledge at 27, and the distal end of each stop is engaged with an outer surface 27 of the ledge (Fig. 10), wherein the ledge defines at least two slots 37,  herein the slots are positioned to specify an orientation of the cap relative to the wheel when the positioning posts engage the slots (evident from Fig. 10), and wherein the pillars are designed to prevent rotation of the cap upon receipt by the slots (evident from Fig. 10).




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chalk.
	Although Chalk discloses a plurality of clips as noted above, Chalk fails to include at least three clips.
	Nonetheless, it would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Chalk by forming it plurality of clips to have at least three clips as a mere duplication of parts that would provide predictable results for gripping and holding tightly the axle.  Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Allowable Subject Matter
11.	Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617